Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. BRIDGE BANCORP, INC. REPORTS SECOND QUARTER 2008 RESULTS Strong Growth in Assets & Deposits and Increased Earnings (Bridgehampton, NY – July 18, 2008) Bridge Bancorp, Inc. (NASDAQ: BDGE), the parent company of The Bridgehampton National Bank, today announced significant growth in assets and deposits and improved net income and earnings per share for the second quarter of 2008. Highlights for the quarter include: ·Net income of $2.2 million or $.37 per share,increasing 2.8% from $.36 earned in the second quarter of 2007. ·Returns on average equity and assets of 17.13% and 1.32%, respectively. ·Net interest income grew to $7.3 million compared to $6.2 million in 2007, with a net interest margin of 4.76%. ·Total assets of $710 million, an increase of $119 million or 20.1% from June ·Deposits of $618 million, an increase of $77 million or 14.2% from June ·Demand deposits of $214 million,a 10.6% increase, representing 34.7% of total deposits. ·Continued strong credit quality with increasing reserve levels. ·Dividends of $0.23 per share. ·Commenced trading on the NASDAQ stock market on June 9, 2008. “This quarter included two significant milestones for our Company, the listing of our common stock on NASDAQ and eclipsing $700 million in total assets.These events, coupled with increased earnings and continued strong performance, as measured by our returns on assets and equity, occurred despite the continuing difficult banking environment. Our achievements reflect the strength of the organization and the efforts of our employees,” said Kevin O’Connor, President and CEO of Bridge Bancorp, Inc. Net Earnings and Returns Net income for the quarter ended June 30, 2008 was $2.2 million or $.37 per share compared to $2.2 million and $.36 per share in the same period last year.For the six months ended June 30, 2008, net income was $4.2 million or $.69 per share compared to $4.0 million or $.65 per share for the same period in 2007. The earnings increase reflects significant net interest income growth, and a modest improvement in other income, offset by higher operating costs and an increase in the provision for loan losses. Net interest income continued the positive trends reflected in the first quarter of both improved net interest margins, 4.76% in 2008 compared to 4.62% in 2007, and continued strong average earning asset growth.This expansion of earning assets included both loans and securities funded primarily with lower costing core deposits.Other income improved as deposit related income grew, with the expansion of fee generating products offsetting the expected decline in title fee income. The quarterly provision for loan losses of $325,000, compared to $50,000 in 2007, is attributable to growth in our loan portfolio as well as our assessment of risk factors considering the weakening economic environment and overall industry trends. The increase in operating expenses reflected higher salary and benefit costs associated with increased staffing, and greater incentive based compensation related to the achievement of established performance goals.Other expenses included approximately $130,000 related to our NASDAQ listing and $50,000 of additional FDIC premiums attributable to our deposit growth. “The improvement in net income, despite the challenging credit environment, and costs associated with the NASDAQ listing along with growth initiatives, confirms the benefits of our expansion strategy and adherence to our community banking mission,” stated Mr. O’Connor. Balance Sheet and Asset Quality Total assets at June 30, 2008 were $710.2 million, representing a record level for the Company and more importantly, an increase of $119.1 million, or 20.1% from $591.1 million at June 30, 2007. This increase included $52.2 million and $59.1 million of net growth in the loan and securities portfolios, respectively, creating an average increase of $79.3 million in new net earning assets. Loan originations continue to reflect the development of commercial relationships and real estate related loans across our expanding geographic footprint.“We have been able to leverage our industry expertise and local knowledge to expand existing relationships and develop new ones, while maintaining our prudent underwriting standards,” commented Mr.
